

113 S1169 RS: Limestone Hills Training Area Withdrawal Act of 2013
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 377113th CONGRESS2d SessionS. 1169[Report No. 113–160]IN THE SENATE OF THE UNITED STATESJune 13, 2013Mr. Baucus (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 14, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo withdraw and reserve certain public land in the State of Montana for the Limestone Hills
			 Training Area, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Limestone Hills Training Area Withdrawal Act of 2013.2.Withdrawal and
			 reservation of public lands for Limestone Hills Training Area, Montana(a)WithdrawalSubject to valid existing rights and except
			 as provided in this Act, the public lands and interests in lands described
			 in
			 subsection (c), and all other areas within the boundaries of such lands as
			 depicted on the map provided for by subsection (d) that may become subject
			 to
			 the operation of the public land laws, are hereby withdrawn from all forms
			 of
			 appropriation under the public land laws, including the mining laws and
			 the
			 mineral leasing and geothermal leasing laws.(b)Reservation;
			 purposeSubject to the
			 limitations and restrictions contained in section 4, the public lands
			 withdrawn
			 by subsection (a) are reserved for use by the Secretary of the Army for
			 the
			 following purposes:(1)The conduct of training for active and
			 reserve components of the Armed Forces.(2)The construction,
			 operation, and maintenance of organizational support and maintenance
			 facilities
			 for component units conducting training.(3)The conduct of training by the Montana
			 Department of Military Affairs, except that any such use may not interfere
			 with
			 purposes specified in paragraphs (1) and (2).(4)The conduct of training by State and local
			 law enforcement agencies, civil defense organizations, and public
			 education
			 institutions, except that any such use may not interfere with military
			 training
			 activities.(5)Other
			 defense-related purposes consistent with the purposes specified in the
			 preceding paragraphs.(c)Land
			 DescriptionThe public lands
			 and interests in lands withdrawn and reserved by this section comprise
			 approximately 18,644 acres in Broadwater County, Montana, as generally
			 depicted
			 as Proposed Land Withdrawal on the map titled Limestone
			 Hills Training Area Land Withdrawal, dated April 10, 2013.(d)Legal
			 description and map(1)In
			 generalAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 the
			 Interior shall publish in the Federal Register a legal description of the
			 public land withdrawn under subsection (a) and a copy of a map depicting
			 the
			 legal description of the withdrawn land.(2)Force of
			 lawThe legal description and map published under paragraph (1)
			 shall have the same force and effect as if included in this Act, except
			 that
			 the Secretary of the Interior may correct errors in the legal
			 description.(3)Reimbursement of
			 costsThe Secretary of the Army shall reimburse the Secretary of
			 the Interior for any costs incurred by the Secretary of the Interior in
			 implementing this subsection.(e)Indian
			 tribesNothing in this Act
			 shall be construed as altering any rights reserved for an Indian tribe for
			 tribal use of lands within the military land withdrawal by treaty or
			 Federal
			 law. The Secretary of the Army shall consult with any Indian tribes in the
			 vicinity of the military land withdrawal before taking action within the
			 military land withdrawal affecting tribal rights or cultural resources
			 protected by treaty or Federal law.3.Management of
			 withdrawn and reserved landsDuring the period of the withdrawal and
			 reservation specified in section 6, the Secretary of the Army shall manage
			 the
			 public lands withdrawn by section 2 for the purposes specified in
			 subsection
			 (b) of such section, subject to the limitations and restrictions contained
			 in
			 section 4.4.Special rules
			 governing minerals management(a)Indian Creek
			 Mine(1)In
			 generalOf the lands
			 withdrawn by section 2, locatable mineral activities in the approved
			 Indian
			 Creek Mine plan of operations, MTM–78300, shall be regulated pursuant to
			 subparts 3715 and 3809 of title 43, Code of Federal Regulations.(2)Restrictions on
			 Secretary of the ArmyThe Secretary of the Army shall make no
			 determination that the disposition of or exploration for minerals as
			 provided
			 for in the approved plan of operations is inconsistent with the
			 defense-related
			 uses of the lands covered by the military land withdrawal. The
			 coordination of
			 such disposition of and exploration for minerals with defense-related uses
			 of
			 such lands shall be determined pursuant to procedures in an agreement
			 provided
			 for under subsection (c).(3)Opportunity to
			 cureNotwithstanding the Act of May 10, 1872 (commonly known as
			 the General Mining Act of 1872) (20 U.S.C. 22 et seq.) and only
			 until the Secretary of the Interior publishes an opening order under
			 section
			 13, the Secretary of the Interior shall offer a notice and 60-day
			 opportunity
			 to cure discrepancies in the original location or the failure to maintain
			 mining claims within the land area subject to the approved plan of
			 operations.(b)Removal of
			 unexploded ordnance on lands To be mined(1)Removal
			 activitiesSubject to the
			 availability of funds appropriated for such purpose, the Secretary of the
			 Army
			 shall remove unexploded ordnance on lands withdrawn by section 2 that are
			 subject to mining under subsection (a), consistent with applicable Federal
			 and
			 State law. The Secretary of the Army may engage in such removal of
			 unexploded
			 ordnance in phases to accommodate the development of the Indian Creek Mine
			 pursuant to subsection (a).(2)Report on
			 removal activitiesThe
			 Secretary of the Army shall annually submit to the Secretary of the
			 Interior a
			 report regarding the unexploded ordnance removal activities for the
			 previous
			 fiscal year performed pursuant to this subsection. The report shall
			 include—(A)the amounts of
			 funding expended for unexploded ordnance removal on the lands withdrawn by
			 section 2; and(B)the identification
			 of the lands cleared of unexploded ordnance and approved for mining
			 activities
			 by the Secretary of the Interior.(c)Implementation
			 agreement for mining activitiesThe Secretary of the Interior and the
			 Secretary of the Army shall enter into an agreement to implement this
			 section
			 with regard to coordination of defense-related uses and mining and the
			 ongoing
			 removal of unexploded ordnance. The duration of the agreement shall be the
			 same
			 as the period of the withdrawal under section 2, but may be amended from
			 time
			 to time. The agreement shall provide the following:(1)That Graymont
			 Western US, Inc., or any successor or assign of the approved Indian Creek
			 Mine
			 mining plan of operations, MTM–78300, is invited to be a party to the
			 agreement.(2)Provisions regarding the day-to-day
			 joint-use of the Limestone Hills Training Area.(3)Provisions addressing when military and
			 other authorized uses of the withdrawn lands will occur.(4)Provisions
			 regarding when and where military use or training with explosive material
			 will
			 occur.(5)Provisions
			 regarding the scheduling of training activities conducted within the
			 withdrawn
			 area that restrict mining activities and procedures for deconfliction with
			 mining operations, including parameters for notification and resolution of
			 anticipated changes to the schedule.(6)Provisions
			 regarding liability and compensation for damages or injury caused by
			 mining or
			 military training activities.(7)Provisions for
			 periodic review of the agreement for its adequacy, effectiveness, and need
			 for
			 revision.(8)Procedures for
			 access through mining operations covered by this section to training areas
			 within the boundaries of the Limestone Hills Training Area.(9)Procedures for
			 scheduling of the removal of unexploded ordnance.(d)Existing
			 memorandum of agreementUntil
			 such time as the agreement required under subsection (c) becomes
			 effective, the
			 compatible joint use of the lands withdrawn and reserved by section 2
			 shall be
			 governed, to the extent compatible, by the terms of the 2005 Memorandum of
			 Agreement among the Montana Army National Guard, Graymont Western US,
			 Inc., and
			 the Bureau of Land Management.5.Grazing(a)Issuance and
			 administration of permits and leasesThe issuance and administration of grazing
			 permits and leases, including their renewal, on the public lands withdrawn
			 by
			 section 2 shall be managed by the Secretary of the Interior consistent
			 with all
			 applicable laws, regulations, and policies of the Secretary of the
			 Interior
			 relating to such permits and leases.(b)Safety
			 requirementsWith respect to
			 any grazing permit or lease issued after the date of the enactment of this
			 Act
			 for lands withdrawn by section 2, the Secretary of the Interior and the
			 Secretary of the Army shall jointly establish procedures that are
			 consistent
			 with Department of the Army explosive and range safety standards and that
			 provide for the safe use of any such lands.(c)AssignmentThe Secretary of the Interior may, with the
			 agreement of the Secretary of the Army, assign the authority to issue and
			 to
			 administer grazing permits and leases to the Secretary of the Army, except
			 that
			 such an assignment may not include the authority to discontinue grazing on
			 the
			 lands withdrawn by section 2.6.Duration of
			 withdrawal and reservationThe
			 military land withdrawal made by section 2 shall terminate on March 31,
			 2039.7.Payments in lieu
			 of taxesThe lands withdrawn
			 by section 2 shall remain eligible as entitlement land under section 6901
			 of
			 title 31, United States Code.8.Hunting, fishing
			 and trappingAll hunting,
			 fishing and trapping on the lands withdrawn by section 2 shall be
			 conducted in
			 accordance with section 2671 of title 10, United States Code.9.Water
			 rights(a)Water
			 rightsNothing in this Act shall be construed—(1)to establish a
			 reservation in favor of the United States with respect to any water or
			 water
			 right on lands withdrawn by section 2; or(2)to authorize the
			 appropriation of water on lands withdrawn by section 2, except in
			 accordance
			 with applicable State law.(b)Effect on
			 previously acquired or reserved water rightsThis section shall
			 not be construed to affect any water rights acquired or reserved by the
			 United
			 States before the date of the enactment of this Act.10.Brush and range
			 fire prevention and suppression(a)Required
			 activitiesThe Secretary of
			 the Army shall, consistent with any applicable land management plan, take
			 necessary precautions to prevent, and actions to suppress, brush and range
			 fires occurring as a result of military activities on the lands withdrawn
			 and
			 reserved by section 2, including fires outside those lands that spread
			 from the
			 withdrawn land and which occurred as a result of such activities.(b)Cooperation of
			 secretary of the interiorAt the request of the Secretary of the
			 Army, the Secretary of the Interior shall provide assistance in the
			 suppression
			 of such fires and shall be reimbursed for such assistance by the Secretary
			 of
			 the Army. Notwithstanding section 2215 of title 10, United States Code,
			 the
			 Secretary of the Army may transfer to the Secretary of the Interior, in
			 advance, funds to reimburse the costs of the Department of the Interior in
			 providing such assistance.11.On-going
			 decontaminationDuring the
			 withdrawal and reservation authorized by section 2, the Secretary of the
			 Army
			 shall maintain, to the extent funds are available for such purpose, a
			 program
			 of decontamination of contamination caused by defense-related uses on such
			 lands consistent with applicable Federal and State law. The Secretary of
			 Defense shall include a description of such decontamination activities in
			 the
			 annual report required by section 2711 of title 10, United States Code.12.Application for
			 renewal of a withdrawal and reservation(a)NoticeTo
			 the extent practicable, no later than five years before the termination of
			 the
			 withdrawal and reservation made by section 2, the Secretary of the Army
			 shall
			 notify the Secretary of the Interior whether the Secretary of the Army
			 will
			 have a continuing defense-related need for any of the lands withdrawn and
			 reserved by section 2 after the termination date of such withdrawal and
			 reservation. The Secretary of the Army shall provide a copy of the notice
			 to
			 the Committee on Armed Services and the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Armed Services and the
			 Committee
			 on Natural Resources of the House of Representatives.(b)Filing for
			 extensionIf the Secretary of the Army concludes that there will
			 be a continuing defense-related need for any of the withdrawn and reserved
			 lands after the termination date, the Secretary of the Army shall file an
			 application for extension of the withdrawal and reservation of such needed
			 lands in accordance with the regulations and procedures of the Department
			 of
			 the Interior applicable to the extension of withdrawals and
			 reservations.13.Limitation on
			 subsequent availability of lands for appropriationAt
			 the time of termination of a withdrawal and reservation made by section 2,
			 the
			 previously withdrawn lands shall not be open to any form of appropriation
			 under
			 the public land laws, including the mining laws and the mineral leasing
			 and
			 geothermal leasing laws, until the Secretary of the Interior publishes in
			 the
			 Federal Register an appropriate order specifying the date upon which such
			 lands
			 shall be restored to the public domain and opened for such purposes.14.Relinquishment(a)Notice of
			 intention To relinquishIf, during the period of withdrawal and
			 reservation under section 2, the Secretary of the Army decides to
			 relinquish
			 any or all of the lands withdrawn and reserved, the Secretary of the Army
			 shall
			 file a notice of intention to relinquish with the Secretary of the
			 Interior.(b)Determination of
			 contaminationAs a part of the notice under subsection (a), the
			 Secretary of the Army shall include a written determination concerning
			 whether
			 and to what extent the lands that are to be relinquished are contaminated
			 with
			 explosive materials or toxic or hazardous substances.(c)Public
			 noticeThe Secretary of the Interior shall publish in the Federal
			 Register the notice of intention to relinquish, including the
			 determination
			 concerning the contaminated state of the lands.(d)Decontamination
			 of lands To be relinquished(1)Conditions
			 requiring decontaminationIf land subject of a notice of
			 intention to relinquish pursuant to subsection (a) is contaminated, and
			 the
			 Secretary of the Interior, in consultation with the Secretary of the Army,
			 determines that decontamination is practicable and economically feasible
			 (taking into consideration the potential future use and value of the land)
			 and
			 that, upon decontamination, the land could be opened to operation of some
			 or
			 all of the public land laws, including the mining laws and the mineral
			 leasing
			 and geothermal leasing laws, the Secretary of the Army shall decontaminate
			 the
			 land to the extent that funds are appropriated for such purpose.(2)Discretion if
			 conditions not metIf the Secretary of the Interior, after
			 consultation with the Secretary of the Army, concludes that
			 decontamination of
			 land subject of a notice of intention to relinquish pursuant to subsection
			 (a)
			 is not practicable or economically feasible, or that the land cannot be
			 decontaminated sufficiently to be opened to operation of some or all of
			 the
			 public land laws, or if Congress does not appropriate sufficient funds for
			 the
			 decontamination of such land, the Secretary of the Interior shall not be
			 required to accept the land proposed for relinquishment.(3)ResponseIf the Secretary of the Interior declines
			 to accept the lands that have been proposed for relinquishment because of
			 their
			 contaminated state, or if at the expiration of the withdrawal and
			 reservation
			 made by section 2 the Secretary of the Interior determines that some of
			 the
			 lands withdrawn and reserved are contaminated to an extent which prevents
			 opening such contaminated lands to operation of the public land laws—(A)the Secretary of
			 the Army shall take appropriate steps to warn the public of the
			 contaminated
			 state of such lands and any risks associated with entry onto such lands;(B)after the
			 expiration of the withdrawal and reservation, the Secretary of the Army
			 shall
			 undertake no activities on such lands except in connection with
			 decontamination
			 of such lands; and(C)the Secretary of
			 the Army shall report to the Secretary of the Interior and to the Congress
			 concerning the status of such lands and all actions taken in furtherance
			 of
			 this paragraph.(e)Revocation
			 authorityUpon deciding that it is in the public interest to
			 accept the lands proposed for relinquishment pursuant to subsection (a),
			 the
			 Secretary of the Interior may order the revocation of the withdrawal and
			 reservation made by section 2 as it applies to such lands. The Secretary
			 of the
			 Interior shall publish in the Federal Register the revocation order, which
			 shall—(1)terminate the
			 withdrawal and reservation;(2)constitute
			 official acceptance of the lands by the Secretary of the Interior; and(3)state the date
			 upon which the lands will be opened to the operation of some or all of the
			 public land laws, including the mining laws.(f)Acceptance by
			 secretary of the interiorNothing in this section shall be
			 construed to require the Secretary of the Interior to accept the lands
			 proposed
			 for relinquishment if the Secretary determines that such lands are not
			 suitable
			 for return to the public domain. If the Secretary makes such a
			 determination,
			 the Secretary shall provide notice of the determination to Congress.1.Short
			 titleThis Act may be cited as
			 the Limestone Hills Training Area Withdrawal Act of 2014.2.Withdrawal and
			 reservation of public lands for Limestone Hills Training Area, Montana(a)WithdrawalSubject to valid existing rights and except
			 as provided in this Act, the public lands and interests in lands described
			 in
			 subsection (c), and all other areas within the boundaries of such lands as
			 depicted on the map provided for by subsection (d) that may become subject
			 to
			 the operation of the public land laws, are hereby withdrawn from all forms
			 of
			 appropriation under the public land laws, including the mining laws and
			 the
			 mineral leasing and geothermal leasing laws.(b)Reservation;
			 purposeSubject to the
			 limitations and restrictions contained in section 4, the public lands
			 withdrawn
			 by subsection (a) are reserved for use by the Secretary of the Army for
			 the
			 following purposes:(1)The conduct of training for active and
			 reserve components of the Armed Forces.(2)The construction,
			 operation, and maintenance of organizational support and maintenance
			 facilities
			 for component units conducting training.(3)The conduct of training by the Montana
			 Department of Military Affairs, except that any such use may not interfere
			 with
			 purposes specified in paragraphs (1) and (2).(4)The conduct of training by State and local
			 law enforcement agencies, civil defense organizations, and public
			 education
			 institutions, except that any such use may not interfere with military
			 training
			 activities.(5)Other
			 defense-related purposes consistent with the purposes specified in the
			 preceding paragraphs.(c)Land
			 DescriptionThe public lands
			 and interests in lands withdrawn and reserved by this section comprise
			 approximately 18,644 acres in Broadwater County, Montana, as generally
			 depicted
			 as Proposed Land Withdrawal on the map titled Limestone
			 Hills Training Area Land Withdrawal, dated April 10, 2013.(d)Legal
			 description and map(1)In
			 generalAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 the
			 Interior shall publish in the Federal Register a legal description of the
			 public land withdrawn under subsection (a) and a copy of a map depicting
			 the
			 legal description of the withdrawn land.(2)Force of
			 lawThe legal description and map published under paragraph (1)
			 shall have the same force and effect as if included in this Act, except
			 that
			 the Secretary of the Interior may correct errors in the legal
			 description.(3)Reimbursement of
			 costsThe Secretary of the Army shall reimburse the Secretary of
			 the Interior for any costs incurred by the Secretary of the Interior in
			 implementing this subsection.(e)Indian
			 tribesNothing in this Act
			 shall be construed as altering any rights reserved for an Indian tribe for
			 tribal use of lands within the military land withdrawal by treaty or
			 Federal
			 law. The Secretary of the Army shall consult with any Indian tribes in the
			 vicinity of the military land withdrawal before taking action within the
			 military land withdrawal affecting tribal rights or cultural resources
			 protected by treaty or Federal law.3.Management of
			 withdrawn and reserved landsDuring the period of the withdrawal and
			 reservation specified in section 6, the Secretary of the Army shall manage
			 the
			 public lands withdrawn by section 2 for the purposes specified in
			 subsection
			 (b) of such section, subject to the limitations and restrictions contained
			 in
			 section 4.4.Special rules
			 governing minerals management(a)Indian Creek
			 Mine(1)In
			 generalOf the lands
			 withdrawn by section 2, locatable mineral activities in the approved
			 Indian
			 Creek Mine plan of operations, MTM–78300, shall be regulated pursuant to
			 subparts 3715 and 3809 of title 43, Code of Federal Regulations.(2)Restrictions on
			 Secretary of the ArmyThe Secretary of the Army shall make no
			 determination that the disposition of or exploration for minerals as
			 provided
			 for in the approved plan of operations is inconsistent with the
			 defense-related
			 uses of the lands covered by the military land withdrawal. The
			 coordination of
			 such disposition of and exploration for minerals with defense-related uses
			 of
			 such lands shall be determined pursuant to procedures in an agreement
			 provided
			 for under subsection (c).(b)Removal of
			 unexploded ordnance on lands To be mined(1)Removal
			 activitiesSubject to the
			 availability of funds appropriated for such purpose, the Secretary of the
			 Army
			 shall remove unexploded ordnance on lands withdrawn by section 2 that are
			 subject to mining under subsection (a), consistent with applicable Federal
			 and
			 State law. The Secretary of the Army may engage in such removal of
			 unexploded
			 ordnance in phases to accommodate the development of the Indian Creek Mine
			 pursuant to subsection (a).(2)Report on
			 removal activitiesThe
			 Secretary of the Army shall annually submit to the Secretary of the
			 Interior a
			 report regarding the unexploded ordnance removal activities for the
			 previous
			 fiscal year performed pursuant to this subsection. The report shall
			 include—(A)the amounts of
			 funding expended for unexploded ordnance removal on the lands withdrawn by
			 section 2; and(B)the identification
			 of the lands cleared of unexploded ordnance and approved for mining
			 activities
			 by the Secretary of the Interior.(c)Implementation
			 agreement for mining activitiesThe Secretary of the Interior and the
			 Secretary of the Army shall enter into an agreement to implement this
			 section
			 with regard to coordination of defense-related uses and mining and the
			 ongoing
			 removal of unexploded ordnance. The duration of the agreement shall be the
			 same
			 as the period of the withdrawal under section 2, but may be amended from
			 time
			 to time. The agreement shall provide the following:(1)That Graymont
			 Western US, Inc., or any successor or assign of the approved Indian Creek
			 Mine
			 mining plan of operations, MTM–78300, is invited to be a party to the
			 agreement.(2)Provisions regarding the day-to-day
			 joint-use of the Limestone Hills Training Area.(3)Provisions addressing when military and
			 other authorized uses of the withdrawn lands will occur.(4)Provisions
			 regarding when and where military use or training with explosive material
			 will
			 occur.(5)Provisions
			 regarding the scheduling of training activities conducted within the
			 withdrawn
			 area that restrict mining activities and procedures for deconfliction with
			 mining operations, including parameters for notification and resolution of
			 anticipated changes to the schedule.(6)Procedures for
			 access through mining operations covered by this section to training areas
			 within the boundaries of the Limestone Hills Training Area.(7)Procedures for
			 scheduling of the removal of unexploded ordnance.(d)Existing
			 memorandum of agreementUntil
			 such time as the agreement required under subsection (c) becomes
			 effective, the
			 compatible joint use of the lands withdrawn and reserved by section 2
			 shall be
			 governed, to the extent compatible, by the terms of the 2005 Memorandum of
			 Agreement among the Montana Army National Guard, Graymont Western US,
			 Inc., and
			 the Bureau of Land Management.5.Grazing(a)Issuance and
			 administration of permits and leasesThe issuance and administration of grazing
			 permits and leases, including their renewal, on the public lands withdrawn
			 by
			 section 2 shall be managed by the Secretary of the Interior consistent
			 with all
			 applicable laws, regulations, and policies of the Secretary of the
			 Interior
			 relating to such permits and leases.(b)Safety
			 requirementsWith respect to
			 any grazing permit or lease issued after the date of the enactment of this
			 Act
			 for lands withdrawn by section 2, the Secretary of the Interior and the
			 Secretary of the Army shall jointly establish procedures that are
			 consistent
			 with Department of the Army explosive and range safety standards and that
			 provide for the safe use of any such lands.(c)AssignmentThe Secretary of the Interior may, with the
			 agreement of the Secretary of the Army, assign the authority to issue and
			 to
			 administer grazing permits and leases to the Secretary of the Army, except
			 that
			 such an assignment may not include the authority to discontinue grazing on
			 the
			 lands withdrawn by section 2.6.Duration of
			 withdrawal and reservationThe
			 military land withdrawal made by section 2 shall terminate on March 31,
			 2039.7.Hunting, fishing
			 and trappingAll hunting,
			 fishing and trapping on the lands withdrawn by section 2 shall be
			 conducted in
			 accordance with section 2671 of title 10, United States Code.8.Water
			 rights(a)Water
			 rightsNothing in this Act shall be construed—(1)to establish a
			 reservation in favor of the United States with respect to any water or
			 water
			 right on lands withdrawn by section 2; or(2)to authorize the
			 appropriation of water on lands withdrawn by section 2, except in
			 accordance
			 with applicable State law.(b)Effect on
			 previously acquired or reserved water rightsThis section shall
			 not be construed to affect any water rights acquired or reserved by the
			 United
			 States before the date of the enactment of this Act.9.Brush and range
			 fire prevention and suppression(a)Required
			 activitiesThe Secretary of
			 the Army shall, consistent with any applicable land management plan, take
			 necessary precautions to prevent, and actions to suppress, brush and range
			 fires occurring as a result of military activities on the lands withdrawn
			 and
			 reserved by section 2, including fires outside those lands that spread
			 from the
			 withdrawn land and which occurred as a result of such activities.(b)Cooperation of
			 secretary of the interiorAt the request of the Secretary of the
			 Army, the Secretary of the Interior shall provide assistance in the
			 suppression
			 of such fires and shall be reimbursed for such assistance by the Secretary
			 of
			 the Army. Notwithstanding section 2215 of title 10, United States Code,
			 the
			 Secretary of the Army may transfer to the Secretary of the Interior, in
			 advance, funds to reimburse the costs of the Department of the Interior in
			 providing such assistance.10.On-going
			 decontaminationDuring the
			 withdrawal and reservation authorized by section 2, the Secretary of the
			 Army
			 shall maintain, to the extent funds are available for such purpose, a
			 program
			 of decontamination of contamination caused by defense-related uses on such
			 lands consistent with applicable Federal and State law. The Secretary of
			 Defense shall include a description of such decontamination activities in
			 the
			 annual report required by section 2711 of title 10, United States Code.11.Application for
			 renewal of a withdrawal and reservation(a)NoticeTo
			 the extent practicable, no later than five years before the termination of
			 the
			 withdrawal and reservation made by section 2, the Secretary of the Army
			 shall
			 notify the Secretary of the Interior whether the Secretary of the Army
			 will
			 have a continuing defense-related need for any of the lands withdrawn and
			 reserved by section 2 after the termination date of such withdrawal and
			 reservation. The Secretary of the Army shall provide a copy of the notice
			 to
			 the Committee on Armed Services and the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Armed Services and the
			 Committee
			 on Natural Resources of the House of Representatives.(b)Filing for
			 extensionIf the Secretary of the Army concludes that there will
			 be a continuing defense-related need for any of the withdrawn and reserved
			 lands after the termination date, the Secretary of the Army shall file an
			 application for extension of the withdrawal and reservation of such needed
			 lands in accordance with the regulations and procedures of the Department
			 of
			 the Interior applicable to the extension of withdrawals and
			 reservations.12.Limitation on
			 subsequent availability of lands for appropriationAt
			 the time of termination of a withdrawal and reservation made by section 2,
			 the
			 previously withdrawn lands shall not be open to any form of appropriation
			 under
			 the public land laws, including the mining laws and the mineral leasing
			 and
			 geothermal leasing laws, until the Secretary of the Interior publishes in
			 the
			 Federal Register an appropriate order specifying the date upon which such
			 lands
			 shall be restored to the public domain and opened for such purposes.13.Relinquishment(a)Notice of
			 intention To relinquishIf, during the period of withdrawal and
			 reservation under section 2, the Secretary of the Army decides to
			 relinquish
			 any or all of the lands withdrawn and reserved, the Secretary of the Army
			 shall
			 file a notice of intention to relinquish with the Secretary of the
			 Interior.(b)Determination of
			 contaminationAs a part of the notice under subsection (a), the
			 Secretary of the Army shall include a written determination concerning
			 whether
			 and to what extent the lands that are to be relinquished are contaminated
			 with
			 explosive materials or toxic or hazardous substances.(c)Public
			 noticeThe Secretary of the Interior shall publish in the Federal
			 Register the notice of intention to relinquish, including the
			 determination
			 concerning the contaminated state of the lands.(d)Decontamination
			 of lands To be relinquished(1)Conditions
			 requiring decontaminationIf land subject of a notice of
			 intention to relinquish pursuant to subsection (a) is contaminated, and
			 the
			 Secretary of the Interior, in consultation with the Secretary of the Army,
			 determines that decontamination is practicable and economically feasible
			 (taking into consideration the potential future use and value of the land)
			 and
			 that, upon decontamination, the land could be opened to operation of some
			 or
			 all of the public land laws, including the mining laws and the mineral
			 leasing
			 and geothermal leasing laws, the Secretary of the Army shall decontaminate
			 the
			 land to the extent that funds are appropriated for such purpose.(2)Discretion if
			 conditions not metIf the Secretary of the Interior, after
			 consultation with the Secretary of the Army, concludes that
			 decontamination of
			 land subject of a notice of intention to relinquish pursuant to subsection
			 (a)
			 is not practicable or economically feasible, or that the land cannot be
			 decontaminated sufficiently to be opened to operation of some or all of
			 the
			 public land laws, or if Congress does not appropriate sufficient funds for
			 the
			 decontamination of such land, the Secretary of the Interior shall not be
			 required to accept the land proposed for relinquishment.(3)ResponseIf the Secretary of the Interior declines
			 to accept the lands that have been proposed for relinquishment because of
			 their
			 contaminated state, or if at the expiration of the withdrawal and
			 reservation
			 made by section 2 the Secretary of the Interior determines that some of
			 the
			 lands withdrawn and reserved are contaminated to an extent which prevents
			 opening such contaminated lands to operation of the public land laws—(A)the Secretary of
			 the Army shall take appropriate steps to warn the public of the
			 contaminated
			 state of such lands and any risks associated with entry onto such lands;(B)after the
			 expiration of the withdrawal and reservation, the Secretary of the Army
			 shall
			 undertake no activities on such lands except in connection with
			 decontamination
			 of such lands; and(C)the Secretary of
			 the Army shall report to the Secretary of the Interior and to the Congress
			 concerning the status of such lands and all actions taken in furtherance
			 of
			 this paragraph.(e)Revocation
			 authorityUpon deciding that it is in the public interest to
			 accept the lands proposed for relinquishment pursuant to subsection (a),
			 the
			 Secretary of the Interior may order the revocation of the withdrawal and
			 reservation made by section 2 as it applies to such lands. The Secretary
			 of the
			 Interior shall publish in the Federal Register the revocation order, which
			 shall—(1)terminate the
			 withdrawal and reservation;(2)constitute
			 official acceptance of the lands by the Secretary of the Interior; and(3)state the date
			 upon which the lands will be opened to the operation of some or all of the
			 public land laws, including the mining laws.(f)Acceptance by
			 secretary of the interiorNothing in this section shall be
			 construed to require the Secretary of the Interior to accept the lands
			 proposed
			 for relinquishment if the Secretary determines that such lands are not
			 suitable
			 for return to the public domain. If the Secretary makes such a
			 determination,
			 the Secretary shall provide notice of the determination to Congress.May 14, 2014Reported with an amendment